Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are allowed. The original Claim 5 has been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A method of detecting intrusion events comprising: wherein the intrusion events include at least two different event types which have different frequency characteristics and different time characteristics; providing a sensor responsive to changes in a medium generated by said a intrusion events  with the sensor generating an output signal indicative of the changes in the medium; analyzing the output signal in the time domain to determine changes in amplitude of the output signal so as to detect the change in amplitude of the output  signal as a function of time; in the frequency domain carrying out a frequency analysis of the output signals  from the sensor; and dividing the frequency analysis into separate frequency sections which where the frequency sections are selected so as to correspond to the characteristic frequencies for each event type.


The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Inomata et al. (US 2007/0285233) shows an approach detecting system which carries with frequency transmits electric waves in different frequency bands wherein the measurement involving time domain and frequency domain analysis. Murphy et al. (US 2007/0077064) shows a frequency envelope detection method for signal analysis wherein the sample stream is divided into equal length pieces, transformed with a Fourier Transform, and then compared to the Frequency Envelope during monitoring intrusions. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claim 1, including analyzing the output signal in the time domain to determine changes in amplitude of the output signal so as to detect the change in amplitude of the output  signal as a function of time; in the frequency domain carrying out a frequency analysis of the output signals  from the sensor; and dividing the frequency analysis into separate frequency sections which where the frequency sections are selected so as to correspond to the characteristic frequencies for each event type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689